DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/25/2020 is acknowledged. Election was made with no further arguments and therefore will be treated as without traverse. Claims 1-8 are pending examination as discussed below.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/25/2020.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections

Claims 2-8, line 1 are objected to because of the following informalities:  "The iron-base amorphous alloy" should read "The iron-based amorphous alloy".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luborsky (US Patent No. 4,300,950).

Regarding Claim 1, Luborsky discloses an amorphous metal alloy of iron, boron, and silicon (Column 2, lines 23-24 teaching the claimed “an iron-based amorphous alloy represented by formula (I): FeaBbSic (I)”) that contains 80 to 84 atom percent iron (Column 2, line 28 teaching the claimed “wherein a, b, and c are each independently atomic percentages of corresponding components; 79.5≤a≤82.5”), 12 to 15 percent boron (Column 2, lines 28-29 teaching the claimed “11.0≤b≤13.5”), and 1 to 8 atom percent silicon (Column 2, line 29 teaching the claimed “6.5≤c≤8.5, and a+b+c=100”). Luborsky further discloses Fe80B12Si8 (Example VIII), which lies directly within the ranges claimed.  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see In re Petering and MPEP § 2131.03). 

Regarding Claim 3, Luborsky further discloses Fe80B12Si8 (Example VIII, anticipating the claimed “wherein the atomic percentage of Fe is 80.0≤a≤81.5”).

Regarding Claim 4, Luborsky further discloses Fe80B12Si8 (Example VIII, anticipating the claimed “wherein the atomic percentage of B is 11.0≤b≤12.5”).

Regarding Claim 5, Luborsky further discloses Fe80B12Si8 (Example VIII, anticipating the claimed “wherein the atomic percentage of Si is 7.0≤c≤8.0”).

Regarding Claim 6, Luborsky further discloses Fe80B12Si8 (Example VIII, anticipating the claimed “wherein the atomic percentage of a=80.0, 12.0≤b≤13.0, and 7.0≤c≤8.0”).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe (US Pub No. 2016/0168674).

Regarding Claim 1, Okabe discloses an iron-based amorphous alloy thin strip having a chemical composition represented by a chemical formula of FexBySiz ([0027] teaching the claimed “an iron-based amorphous alloy represented by formula (I): FeaBbSic (I)”), wherein x is 78-83 at% ([0027] teaching the claimed wherein a, b, and c are each independently atomic percentages of corresponding components; 79.5≤a≤82.5”), y is 8-15 at% ([0027] teaching the claimed “11.0≤b≤13.5”), and z is 6-13 at% ([0027] teaching the claimed ”6.5≤c≤8.5, and a+b+c=100”). Okabe further discloses an alloy having a chemical composition of Fe: 81 at%, B: 11 at%, and Si: 8 at% ([0053] Example 1), which lies directly within the ranges claimed. When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see In re Petering and MPEP § 2131.03).

Regarding Claim 8, Okabe discloses all of the claim limitations as set forth above for claim 1 and further discloses an alloy having a chemical composition of Fe: 81 at%, B: 11 at%, and Si: 8 at% ([0053] Example 1, teaching the claimed “wherein in the iron-based amorphous alloy 81.0≤a≤81.5, 11.0≤b≤13.0, and 7.0≤c≤8.0”).


	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Luborsky (US Patent No. 4,300,950) as applied to claim 1 above, and further in view of Theisen (US Pub No. 2012/0062351).

Regarding Claim 2, Luborsky does not disclose a saturation magnetic induction of the iron-based amorphous alloy is ≥1.60T. 
However, Theisen discloses an amorphous alloy with a composition of 80.5-83 at% of Fe, 0.5-6 at% of Si, 12-16.5 at% of B, and 0.01-1 at% of C with Fe, Si, B, and C adding to 100 atomic percent ([0034]). It can be noted that the presence of C in the iron-based amorphous alloy is low enough to be a result of an impurity. Theisen discloses that the composition resulted in saturation induction exceeding 1.60T ([0034] teaching the claimed “saturation magnetic induction of the iron-based amorphous alloy ≥1.60T”). Theisen teaches that higher levels of Fe content result in higher saturation induction level but reduce thermal stability and ribbon formability, Si enhances thermal stability but reduces saturation induction, B contributes favorably to alloy’s ribbon formability and saturation induction, and C achieves a high B-H squareness ratio and saturation induction but reduces surface tension ([0037]). Theisen teaches that high saturation inductions and high thermal stability are preferred in devices such as transformers, motors, generators, and energy management devices ([0004]).
	Therefore it would have been obvious for one of ordinary skill in the art to optimize the atomic percentages of Fe, Si, and B to a saturation magnetic induction above 1.60T while maintaining thermal stability and formability in order to use the alloy in devices such as transformers, motors, and generators.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luborsky (US Patent No. 4,300,950).

Regarding Claim 7, Luborsky discloses an amorphous metal alloy of iron, boron, and silicon (Column 2, lines 23-24 teaching the claimed “an iron-based amorphous alloy represented by formula (I): FeaBbSic (I)”) that contains 80 to 84 atom percent iron (Column 2, line 28 teaching the claimed “wherein a, b, and c are each independently atomic percentages of corresponding components; 79.5≤a≤82.5”), 12 to 15 percent boron (Column 2, lines 28-29 teaching the claimed “11.0≤b≤13.5”), and 1 to 8 atom percent silicon (Column 2, line 29 teaching the claimed “6.5≤c≤8.5, and a+b+c=100”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Luborsky teaches that silicon improves ductility and stability against crystallization but marginally diminishes saturation magnetization (Column 2, lines 1-2) and adjustments must be made without diminishing the alloy iron content below 80 atom percent (Column 2, lines 13-15). Luborsky further teaches the penalty for violating these limits is substantial loss of one or more of the desired magnetic or physical properties (Column 2, lines 19-21).
Given the ranges disclosed by Luborsky, it would have been obvious for one of ordinary skill in the art to arrive at an amorphous alloy with composition of a=80.5, 11.5≤b≤12.5, and 7.0≤c≤8.0 as a result of routine optimization in order to achieve the desired magnetic and physical properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARENA J EDUN whose telephone number is (571)272-0985.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.J.E./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735